EXHIBIT 10.4.2

ATTACHMENT TO

THE ADOPTION AGREEMENT FOR

VBA EXECUTIVE’S DEFERRED COMPENSATION PLAN

FOR C&F FINANCIAL CORPORATION

(As Restated Effective January 1, 2008)

Pursuant to authorization of the Board of Directors of C&F Financial
Corporation, the following additions are made to the Adoption Agreement for the
VBA Executive’s Deferred Compensation Plan for C&F Financial Corporation, as
restated effective January 1, 2008 in the form of the Virginia Bankers
Association Model Non-Qualified Deferred Compensation Plan for Executives and as
amended from time to time (the “Plan”):

1. Types of Employer Contributions. The Employer may make Employer Matching
Contributions and two types of Employer Non-Elective Contributions – (1) “Excess
Profit Sharing” Employer Non-Elective Contributions and (2) “SERP” Employer
Non-Elective Contributions.

2. Designation as a Participant Eligible for Employer Contributions. Eligibility
of an Employee for participation in any or all of the Employer Contributions
requires designation by the Board (or a committee thereof).

 

  (a) Participants who may be entitled to an Employer Matching Contribution are
sometimes referred to as Matching Participants for this purpose.

 

  (b) Participants who may be entitled to an “Excess Profit Sharing” Employer
Non-Elective Contribution are sometimes referred to as Excess Profit Sharing
Participants for this purpose.

 

  (c) Participants who may be entitled to a SERP Employer Non-Elective
Contribution are sometimes referred to as SERP Participants for this purpose.

3. Employer Matching Contributions. Unless otherwise provided by the Board, each
Employer shall make an Employer Matching Contribution for each Plan Year in an
amount, subject to the limitations provided in the Plan, equal to the following
percentage(s) of each Matching Participant’s Deferral Contributions of
Compensation as defined in Option 4(a)(2)(C) of the Adoption Agreement for such
Plan Year: 100% of his Compensation as defined in Option 4(a)(2)(C) of the
Adoption Agreement contributed to the Plan (up to a maximum of 5% of such
Compensation), provided however that the actual Employer Matching Contribution
for a Plan Year for any Matching Participant shall not exceed the excess of
(a) 5% of the Matching Participant’s Compensation as defined in Option
4(a)(2)(C) of the Adoption Agreement for such Plan Year over (b) the maximum
matching contribution that could be made for the Matching Participant under the
401(k) Plan assuming he contributes the maximum permitted amount to the 401(k)
Plan (taking into account all 401(k) Plan limits on contributions and covered
compensation thereunder).

For purposes hereof, the “401(k) Plan” means the Virginia Bankers Association
Defined Contribution Plan for Citizens and Farmers Bank as amended from time to
time (or any successor thereto).

4. Excess Profit Sharing Employer Non-Elective Contributions. Unless otherwise
provided by the Board, an “Excess Profit Sharing” Employer Non-Elective
Contribution shall be made on behalf of an Excess Profit Sharing Participant who
has :Excess Compensation and who meets the accrual requirements to receive an
allocation of the profit sharing contribution under the 401(k) Plan (as defined
above) in an amount equal to the product obtained by multiplying (a) the 401(k)
Plan profit sharing contribution rate



--------------------------------------------------------------------------------

(i.e., the actual profit sharing contribution to the 401(k) Plan expressed as a
percentage of the covered compensation of 401(k) Plan participants entitled to a
share of the profit sharing contribution) by (b) the Excess Profit Sharing
Participant’s Excess Compensation.

For purposes hereof, the following terms have the following meanings:

 

  (a) “Compensation Limit” has the same meaning assigned to it in the 401(k)
Plan.

 

  (b) “Excess Compensation” means Base Salary and Bonus in excess of the
Compensation Limit (as defined in the 401(k) Plan and as applicable to the Plan
Year in question).

5. SERP Employer Non-Elective Contributions. Effective as of and from January 1,
2000, unless otherwise provided by the Board, a “SERP” Employer Non-Elective
Contribution shall be made on behalf of a Participant who is a SERP Participant
in such amount, if any, as determined in writing by the Board at or prior to the
time the contribution is made.

6. Employer Non-Elective Deferral Account and Subaccounts Thereof. The Employer
Non-Elective Deferral Account shall be subdivided into two subaccounts:

 

  (a) The Employer Deferral Account Profit Sharing subaccount to which shall be
allocated Excess Profit Sharing Employer Non-Elective Contributions.

 

  (b) The Employer Deferral Account SERP subaccount to which shall be allocated
SERP Employer Non-Elective Contributions.

7. Vesting in and Payment of Employer Deferral Account SERP subaccount.

 

  (a) Except as otherwise provided in item 7(b) of this Attachment to the
Adoption Agreement for the Plan, the Employer Deferral Account SERP subaccount
of a SERP Participant shall be fully vested upon the first to occur of the
following while he is an Employee:

 

  (i) His death.

 

  (ii) His total disability (based on the standard applicable under the
Employer’s long term disability program or, if none or if he is not a
participant in that program, based on his entitlement to Social Security
disability).

 

  (iii) His retirement at or after age 65.

 

  (iv) His early retirement with consent of the Board expressly providing for
such vesting.

 

  (v) A Change in Control.

 

  (b) If other vesting provisions are provided by the Board or the Compensation
Committee of the Board with respect to the Employer Deferral Account SERP
subaccount of any SERP Participant no later than the date the first contribution
by the Employer to the Participant’s Employer Deferral Account SERP subaccount
is made (or at any time thereafter if such other vesting provision make vesting
more favorable to the SERP Participant), vesting in the SERP Participant’s
Employer Deferral Account SERP subaccount shall be determined as so provided by
the Board or its Compensation Committee.

 

  (c)

Unless otherwise provided by the Board or the Compensation Committee of the
Board with respect to the Employer Deferral Account SERP subaccount of any SERP
Participant no later than the date the first contribution by the Employer to the
Participant’s Employer Deferral Account SERP subaccount is made (or
alternatively on a year by year basis before the beginning of the year in
question), a SERP Participant’s Employer Deferral Account SERP subaccount shall
be paid at the

 

2



--------------------------------------------------------------------------------

 

time and in the form as the SERP Participant’s Employer Deferral Account Profit
Sharing subaccount. Any such special payment provisions shall be in writing and
shall provide for payment at a time and in a form permitted under the Plan.

IN WITNESS WHEREOF, C&F Financial Corporation, as the Plan Sponsor, has caused
its name to be signed to this Attachment by its duly authorized officer as of
the date noted below.

 

Dated: December 18, 2007   C&F Financial Corporation, Plan Sponsor   By:  

/s/ Robert L. Bryant

  Its   EVP & Chief Operating Officer

By execution hereof by the duly authorized Representative, the Virginia Bankers
Association Benefits Corporation hereby accepts the above Attachment.

 

Dated:                       

 

  Virginia Bankers Association Benefits Corporation Representative

 

3